Citation Nr: 0844077	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.29 due to hospital treatment in excess of 21 
days for a service-connected condition. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities ("TDIU") prior to July 31, 1992.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska in which the RO 
denied the appellant's claims of entitlement to (1) a 
temporary total evaluation pursuant to 38 C.F.R. § 4.29 due 
to hospital treatment in excess of 21 days for a service-
connected condition and (2) individual unemployability.  The 
appellant, who had active service from May 1966 to May 1968, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The Board observes for the record that the appellant has been 
granted service connection for post-traumatic stress disorder 
("PTSD") in addition to several other disabilities; and has 
been assigned a 100 percent schedular disability rating 
effective July 31, 1992. See rating decisions dated in April 
1993, October 1994 and December 1997.  

Under 38 C.F.R. § 4.16(a), a TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of a service-
connected disability.  In VA O.G.C. Prec. Op. No. 6-99, VA's 
General Counsel held that a claim for TDIU may not be 
considered when a schedular 100 percent rating is already in 
effect.  No additional monetary benefit would be available in 
the hypothetical case of a veteran having one service-
connected disability rated 
100 percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As the appellant 
has been granted a 100 percent schedular rating for his PTSD 
effective as of July 31, 1992, he is not eligible for TDIU as 
of that date.  As such, the Board has recharacterized the 
TDIU issue on appeal as a "claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities ("TDIU") prior to July 
31, 1992." See generally Green v. West, 11 Vet. App. 472 
(1998); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also 
Morris v. Principi, 239 F.3d 1292 (Fed. Cir. 2001).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a rating decision dated in November 1968, the 
appellant was granted service connection for scars secondary 
to shrapnel wounds, anxiety reaction with some conversion and 
a nonsymptomatic duodenal ulcer, all noncompensably rated. 

3.  The appellant was hospitalized from January 13, 1969 to 
January 17, 1969 for the purpose of completing medical 
studies associated with scheduling surgery for bilateral 
inguinal hernia repairs. 

4.  The appellant's period of hospitalization from January 
13, 1969 to January 17, 1969 was for treatment of a 
nonservice-connected disability and was for less than 21 
days.

5.  In an unappealed March 1969 rating decision, the 
appellant's service-connected duodenal ulcer was 
recharacterized as peptic ulcer disease; and the appellant 
was assigned an increased rating of 10 percent for this 
disability effective January 13, 1969 based upon the hospital 
discharge summary dated from January 13, 1969 to January 17, 
1969.  

6.  In an April 1993 rating decision, the RO granted the 
appellant service connection for post-traumatic stress 
disorder ("PTSD") with an assigned evaluation of 50 percent 
effective July 31, 1992, resulting in a combined disability 
evaluation of 60 percent.   

7.  In an October 1994 rating decision, the RO granted an 
increased rating of 100 percent for the appellant's service-
connected PTSD effective from June 14, 1994, thus resulting 
in a combined disability evaluation of 100 percent.  



8.  In a December 1997 rating decision, the RO granted an 
earlier effective date of July 1, 1992 for the appellant's 
100 percent PTSD disability rating, in addition to granting 
service connection for several other disorders.  The 
appellant's increased combined disability evaluation was 
recalculated to be 100 percent from July 31, 1992. 

9.  The January 1969 hospital summary report did not 
reasonably raise an informal claim for a total disability 
rating based on service-connected disability.

10.  Prior to July 31, 1992, the appellant did not meet the 
schedular criteria for TDIU benefits. 

11.  The evidence of record shows that it was not factually 
ascertainable that the appellant was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities prior to July 31, 1992.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability rating based on hospital treatment for a service-
connected disability for a period in excess of 21 days have 
not been met for the period from January 13, 1969 to January 
17, 1969. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.29 (1964)(2008).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities prior to July 31, 1992 have not been met. 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claims of entitlement to (1) 
a temporary total evaluation pursuant to 38 C.F.R. § 4.29 due 
to hospital treatment in excess of 21 days for a service-
connected condition and (2) a TDIU, the Board finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Specifically, the Board finds that a letter 
dated in March 2006 fully satisfied the duty to notify 
provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.  The March 2006 letter also informed the appellant 
that additional information or evidence was needed to support 
his temporary total evaluation and TDIU claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  Although 
the March 2006 letter was not sent prior to the initial 
adjudication of the appellant's claims, the Board finds that 
the late notice was not prejudicial to him since (1) the 
appellant was provided adequate notice, (2) his claims were 
readjudicated and (3) the appellant was provided a 
Supplemental Statement of the Case in May 2006 explaining the 
readjudication of his claims. Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [Mayfield III].



In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The Board also notes for 
the record that the appellant has been provided with an 
explanation of disability ratings and effective dates 
pertaining to his claims. See May 2006 Supplemental Statement 
of the Case; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability 
ratings or effective date to be assigned to these claims are 
rendered moot; and no further notice is needed. Id.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Entitlement to a temporary total evaluation due to 
hospital treatment 

In this case, the appellant essentially contends that he is 
entitled to a temporary total disability rating pursuant to 
38 C.F.R. § 4.29 based on his hospitalization from January 
13, 1969 to January 17, 1969 at a VA medical facility in 
Omaha, Nebraska. July 1998 and April 1999 letters from the 
appellant's attorney.  

Prior to evaluating the appellant's claims, the Board 
observes for the record that it has carefully reviewed all of 
the evidence of record, including but not limited to the 
appellant's contentions; private treatment reports; VA 
medical records and examination reports and records 
pertaining to the appellant from the United States Social 
Security Administration ("SSA").  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence, 
including that submitted by the appellant, will be summarized 
where appropriate.

In regards to the appellant's temporary total disability 
claim, the Board observes that this claim is essentially 
based upon a single page "hospital summary" report that 
notes the appellant was admitted to an Omaha VA hospital on 
January 13, 1969 with chief complaints of bilateral inguinal 
hernias for which he was scheduled for repairs and occasional 
periumbilical pain following heavy meals, rich foods and 
coffee.  The appellant was noted at that time to have a past 
history of acid pepsin disease; that he had been in the Omaha 
VA hospital in December 1968 but had not had a gastric 
analysis done; and that such an analysis was to be done prior 
to the appellant's hernia surgery.  The summary goes on to 
state that the appellant was admitted in January 1969 in no 
acute distress; he underwent gastric analysis; and he was 
seen by the VA surgery department for his bilateral inguinal 
hernias.  The VA surgery department ultimately determined 
that the appellant only had weak inguinal rings rather than 
hernias and decided not to proceed with the hernia operation.  
In summary, the appellant was diagnosed with (1) moderately 
severe peptic ulcer disease and (2) weak inguinal rings 
bilaterally.  The appellant's VA doctor concluded his 
hospital summery by reporting that:

The patient was, therefore, discharged 
MBH [maximum hospital benefit] on 
January 17, 1969 to the care of his 
private physician, Dr. [H.W.], in 
Louisville, Nebr.  Patient may not 
return to work.   

January 1969 VA hospital summary (emphasis in original).  
The appellant's counsel argues that the hospital summary 
above constituted a claim of entitlement to benefits 
pursuant to 38 C.F.R. § 4.29(g) in that the appellant was 
entitled to a convalescence rating due to the statement that 
the "[p]atient may not return to work." July 1998 and April 
1999 letters from the appellant's attorney.  

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days. See 38 C.F.R. § 4.29 (1964), 
(2008).  The regulations provide that meritorious claims of 
veterans who are discharged from the hospital with less than 
the required number of days but who need posthospital care 
and a prolonged period of convalescence will be referred to 
the Director of Compensation and Pension Service under VAR 
1321(B). Id., section g.  Appellant's counsel argues that 
since the appellant's January 1969 medical condition was 
severe enough to warrant his doctor's recommendation that he 
not return to work, the appellant's claim should have been 
referred to the Director of Compensation and Pension Service 
for evaluation of an informal 38 C.F.R. § 4.29 benefits 
analysis. July 1998 letter from appellant's attorney.  

However, a review of the relevant medical records contained 
in the claims file fails not only to show that the appellant 
was hospitalized for a period of 21 days in January 1969 
and/or that he underwent a period of convalescence associated 
with a service-connected disability, it also fails to show 
that the appellant's January 1969 hospitalization was in fact 
for treatment of a service-connected disability.  As set 
forth above, the appellant was solely service connected for 
(1) scars secondary to shrapnel wounds, (2) anxiety reaction 
with some conversion and (3) a nonsymptomatic duodenal ulcer 
(all noncompensably rated) as of November 1968. November 1968 
rating decision.  Pertinent VA medical records contained in 
the claims file reveal that the appellant was initially 
hospitalized in December 1968 with diagnoses of (1) alcoholic 
gastritis and (2) bilateral inguinal hernias. December 1968 
VA hospital summary.  It was during this hospitalization that 
the appellant reported his desire to have his bilateral 
hernias repaired. Id., p. 2.  The VA medical doctor who 
apparently examined the appellant at that time noted that the 
appellant should have a gastric analysis done as well. Id.  
He therefore stated that the appellant was being discharged 
"MHB" [maximum hospital benefit] to "PHC" [post-hospital 
care] on December 19, 1968 with the plan to readmit him on 
January 13, 1969 "for completion of his studies and possible 
herniorrhaphies."  The doctor also indicated that the 
appellant could resume his pre-hospital activities 
immediately. Id.  

Thereafter, as set forth above, the appellant was readmitted 
to the Omaha VA hospital on January 13, 1969 with chief 
complaints of bilateral inguinal hernias for which he was 
scheduled for repairs and occasional periumbilical pain 
following heavy meals, rich foods and coffee.  A gastric 
analysis was done in preparation for the appellant's 
bilateral hernia repair, which indicated to the VA medical 
provider that the appellant's duodenal ulcer was symptomatic 
and resulted in the appellant being rediagnosed as having 
moderately severe peptic ulcer disease. January 1969 VA 
hospital summary.  Since the VA surgery department then 
determined that the appellant did not need to undergo hernia 
repair surgery, the appellant was discharged 4 days after 
being admitted to the hospital to the care of his private 
physician with instructions not to return to work. Id.  

Although the appellant's counsel argues that the January 1969 
VA doctor's statement that the appellant "may not return to 
work" entitles the appellant to a convalescence rating, the 
Board does not agree.  While the doctor indicated that the 
appellant could not return to work at the time of discharge 
from the hospital, he did not indicate a time frame for which 
the appellant should refrain from work or state that the 
appellant required a period of convalescence as a result of 
his service-connected peptic ulcer disease.  The doctor's 
statement when viewed in the context of the entire record 
could reasonably be interpreted to mean that the appellant 
was told not to return to work until he was evaluated by his 
private physician and discussed the matter with him.  Such an 
interpretation is supported by another VA medical record 
contained in the claims file, a VA Form 10-7132 ("Patient or 
Member Status Change" form) dated on January 17, 1969 in 
which it was noted that the appellant was being discharged 
"MHB" [maximum hospital benefit].  Notably, there were 
sections of this form titled "certification of 21 days 
consecutive hospitalization" and "statement of pre-
employment activity/convalescence period."  However, neither 
of these sections was completed. January 1969 VA Form 10-
7132.  Although the claims file does not appear to contain 
any medical records within the immediate months subsequent to 
the appellant's hospital discharge, medical records dated in 
November 1969 and December 1969 reflect that the appellant 
was employed and working when he was treated for a 
nonservice-connected condition during that time frame. See 
private medical records.    

Thus, based upon the foregoing evidence, the Board finds that 
the January 1969 VA doctor's statement that the "[p]atient 
may not return to work" is insufficient evidence upon which 
to conclude that the appellant needed "posthospital care and 
a prolonged period of convalescence" for his service-
connected peptic ulcer disease, a conclusion supported by the 
fact that this disability was found to be only 10 percent 
disabling after the January 1969 VA hospital summary was 
reviewed by VA soon after the appellant was discharged from 
the hospital. See March 1969 rating decision.  This 
incremental increase in disability rating is clearly contrary 
to a finding that the appellant's service-connected disorder 
was so severe as to require a prolonged period of 
convalescence.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; and that the benefit sought on appeal is accordingly 
denied.

C.  Entitlement to a TDIU prior to July 31, 1992

In addition to seeking a temporary total disability rating 
based on his hospitalization from January 13, 1969 to January 
17, 1969, the appellant also asserts entitlement to a TDIU 
from January 1969 to July 1992 (the effective date he was 
granted a 100 percent disability rating for his service-
connected PTSD). July 1998 and April 1999 letters from 
appellant's attorney.  

As a matter of background, the Board notes that a veteran may 
be awarded a TDIU if he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities. See 38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may 
be given to a veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
To qualify on a schedular basis for a total rating for 
compensation purposes, the evidence must show: (1) a single 
disability rated as 100 percent disabling; or (2) that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
and there is one disability ratable at 60 percent or more, 
or, if more than one disability, at least one disability 
ratable at 40 percent or more and a combined disability 
rating of 70 percent. See 38 C.F.R. § 4.16.  Even if the 
ratings for a veteran's disabilities fail to meet the first 
two objective bases upon which permanent and total disability 
for compensation purposes may be established, a veteran's 
disabilities may be considered under subjective criteria.  
Specifically, if a veteran is unemployable by reason of his 
disabilities, age, occupational background and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone. 38 
C.F.R. § 4.16(b).

In terms of procedural history in this case, the Board 
observes that the appellant 
was originally granted service connection with noncompensable 
disability ratings for (1) scars secondary to shrapnel 
wounds, (2) anxiety reaction with some conversion and (3) a 
nonsymptomatic duodenal ulcer in a November 1968 rating 
decision.  Thereafter, the appellant's duodenal ulcer 
disability was recharacterized as moderately-severe peptic 
ulcer disease. March 1969 rating decision.  At that time, the 
appellant was assigned a 10 percent disability rating for 
peptic ulcer disease effective January 13, 1969 based upon 
the January 1969 VA hospital summary discussed above. Id.  
Almost 25 years later, in an April 1993 rating decision, the 
RO granted the appellant service connection for post-
traumatic stress disorder ("PTSD") with an assigned 
evaluation of 50 percent effective July 31, 1992, resulting 
in a combined disability evaluation of 60 percent.  
Thereafter, in September 1993, the appellant submitted a 
claim for total disability evaluation based on individual 
unemployability due to service-connected disabilities.  This 
request for TDIU was denied in December 1993. See December 
1993 rating decision.  In October 1994, the RO granted an 
increased rating of 100 percent for the appellant's service-
connected PTSD effective from June 14, 1994, thus resulting 
in a combined disability evaluation of 100 percent. October 
1994 rating decision.  However, in a December 1997 rating 
decision, the RO granted an earlier effective date of July 1, 
1992 for the appellant's 100 percent PTSD disability rating 
(the date of the appellant's claim for increase), in addition 
to granting service connection for several other disorders.  
The appellant's increased combined disability evaluation was 
then recalculated to be 100 percent from July 31, 1992. 
December 1997 rating decision.  

In the current appeal, the appellant's attorney asserts that 
the RO committed error in not construing the January 1969 VA 
hospital summary referenced above as an informal claim for a 
TDIU under the provisions of 38 C.F.R. § 3.155(a) and 
38 C.F.R. § 3.157(a) and (b). See July 1998 letter from 
appellant's counsel.

For the record, 38 C.F.R. § 3.155(a) provides that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim, but such informal claim 
must identify the benefit sought. 38 C.F.R. § 
3.155(a)(emphasis added); Dunson v. Brown, 4 Vet. App. 327, 
330 (1993) (an informal claim must identify "the benefit 
sought" as required by section 3.155(a)); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (VA's statutory duty 
to assist means that VA must liberally read all documents 
submitted to include all issues presented).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of VA examination or hospitalization will be accepted as an 
informal claim for increased benefits.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, but only when a claim specifying 
the benefit sought is received within one year from the date 
of such examination, treatment or hospital admission. 38 
C.F.R. § 3.157 (emphasis added); see also Santiago v. Peake, 
2008 WL 638174 (Vet. App. February 14, 2008)(unpublished 
decision); Lechliter v. Peake, 2008 WL 2482108 (Fed. Cir. 
June 20, 2008)(unpublished decision). 

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  The effective date for 
entitlement to an increased rating for a service-connected 
disorder is the earliest date as of which it was factually 
ascertainable that an increase had occurred, provided a claim 
is received within one year of such date.  Otherwise, the 
effective date for such an increased rating is the date of 
receipt of the claim for increase. See  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

In regards to claims for increased ratings for service-
connected disabilities, VA medical records are considered to 
be constructively of record in the claims folder on the dates 
they are created at a VA medical facility.  Private (i.e., 
non-VA) clinical records are deemed to be a part of the 
claims folder on the dates they are received by the RO. 38 
C.F.R. § 3.157(b).

In terms of the issue of finality of rating decisions, the 
Board notes for the record that appellate review of a rating 
decision is initiated by the submission of a notice of 
disagreement and completed substantive appeal after a 
statement of the case has been furnished. 38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis. 38 C.F.R. § 3.104(a).  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error ("CUE"). See 38 C.F.R. § 3.105(a).

In terms of earlier effective date claims, the Board observes 
that the United States Court of Appeals for Veterans Claims 
(the "Court") held in Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006) that when a rating decision is final, only a 
request for a revision premised on CUE could result in the 
assignment of earlier effective date.  A freestanding claim 
for an earlier effective date, once the appeal becomes final, 
attempts to vitiate the rule of finality.  The Board notes 
further that the United States Court of Appeals for the 
Federal Circuit (the "Federal Circuit") has held that 
"where an RO renders a decision on a veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct 
appeal." Deshotel v. Nicholson, 457 F.3d 1258 (2006) 
(if the record shows the existence of an unadjudicated claim, 
raised along with an adjudicated claim, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run).  

Subsequent to the issuance of Deshotel v. Nicholson, the 
Court interpreted Deshotel to hold that an RO decision may 
constitute an adjudication of a claim where the RO decision 
addresses the claim "in a manner sufficient for a claimant 
to deduce that the claim was adjudicated." Ingram v. 
Nicholson, 21 Vet. App. 232, 247 (2007).  As noted above, 
both the holding of the Federal Circuit and the Court 
presuppose a finding that a claimant had in fact filed a 
claim.  

In Ingram v. Nicholson, the Court also recognized that a TDIU 
may be sought as a type of increased-rating claim. Id. at 
248; citing Norris v. West, 12 Vet. App. 413, 420-21 (1999) 
(finding that TDIU "is in essence a claim for an increased 
rating" and applying the informal claim provisions of 38 
C.F.R. § 3.157 to TDIU claims); see also Dalton v. Nicholson, 
21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim 
based on a condition that has already been service connected 
is an increased-rating claim for the purpose of application 
of 38 U.S.C. § 5110(b)(2)).  In Norris v. West, 12 Vet. App. 
413 (1999), the Court held that there can be an informal 
claim for TDIU where a veteran has been service-connected for 
disability and meets the minimum schedular criteria under 38 
C.F.R. § 4.16(a) for TDIU, and a VA examination report 
indicates that the veteran is unemployable due to the 
disability. Id. at 421; as discussed in Ingram, 457 F.3d at 
244.  Further, as the Court pointed out in Ingram, the 
subsequent Federal Circuit case of Roberson v. Principi, 251 
F.3d 1378, 1383-84 (2001) was distinguished from Norris, in 
that in Norris the prior pending informal claim for TDIU 
raised by medical evidence indicating unemployability was 
preserved until such issue was subsequently adjudicated 
because there was no intervening determination on a claim for 
an increased rating, whereas in Roberson, an informal claim 
for TDIU arising from a medical record was held not to 
survive a subsequent RO (initial) rating decision not 
granting a total rating. Ingram, 21 Vet. App. at 249; citing 
Roberson, supra.  The Court in Ingram noted that Roberson and 
its line of cases was distinguishable from Norris based on 
the absence in Norris of an intervening determination as to 
an underlying disability to vitiate preservation of a TDIU 
claim, as contrasted with the presence of such an intervening 
determination in Roberson. Id.  

In this case, a review of the January 1969 medical record in-
and-of itself does not identify the purported benefit sought 
(i.e., a TDIU).  As discussed above, while the January 1969 
medical record reported that the appellant should not return 
to work at the time of discharge, the appellant's VA medical 
provider did not state in this record that the appellant 
should not return to work indefinitely or that the 
appellant's service-connected peptic ulcer disease affected 
his ability to work.  Rather, the record implies that the 
appellant should be seen and evaluated by his private medical 
physician prior to returning to work; an interpretation 
supported not only by the January 1969 VA Form 10-7132 of 
record but also post-service evidence of record indicating 
that the appellant was in fact working as of November 1969. 
See private medical records.  Although, the record reflects 
that the RO addressed the appellant's increased ulcer 
symptomatology in light of the January 1969 hospital 
discharge summary in the context of an increased rating claim 
in March 1969, it appears that a TDIU analysis was not 
explicitly undertaken at that time since the January 1969 VA 
medical record did not purport to raise such an informal 
claim in light of the fact that the appellant had a combined 
service-connected disability rating of only 10 percent after 
consideration of his January 1969 hospitalization.  As the 
veteran did not meet the minimum schedular criteria under 38 
C.F.R. § 4.16(a) for TDIU at the time of the January 1969 
medical report and that report does not indicate that the 
veteran was unemployable due to service-connected 
disabilities, this case is distinguishable from the facts of 
Norris.  Thus, the Board does not find that the 1969 report 
was an informal claim for a TDIU.

While the appellant's counsel argues that an informal claim 
for TDIU was raised in the context of an extraschedular 
evaluation based upon the January 1969 medical records, the 
Board does not agree.  An extraschedular total rating based 
on individual unemployability may be assigned in the case of 
a veteran who fails to meet the percentage requirements but 
who is unemployable by reason of service-connected 
disability. 38 C.F.R. §§ 3.321, 4.16(b).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability on an extraschedular basis, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment; but the ultimate 
question is whether a veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, a review of the record on appeal reveals no 
credible evidence upon which to conclude that an informal 
claim for a TDIU based on the aforementioned January 1969 
medical record existed as the appellant was employed during 
the period preceding the hospitalization and was employed 
subsequent to his hospitalization.  In fact, at no time 
during this time period in 1969 did the appellant claim he 
was precluded from substantially gainful employment due to 
service-connected disability.  In addition, the Board 
observes that even though the appellant was given the 
opportunity to file a formal TDIU application and provide 
specific employment information for the contemporaneous time 
frame of his January 1969 hospitalization (March 2006 letter 
from the RO to the appellant), there is no indication in the 
record that he completed or returned this form.  Thus, the 
Board finds that the January 1969 VA hospital summary record 
did not constitute an informal claim for TDIU.  

Further, to the extent that the 1969 report which was 
construed as a claim for increase is now claimed to be 
construed as a claim for a TDIU, the Board does not find that 
the March 1969 rating decision discusses a TDIU in terms 
sufficient to put the claimant on notice that a TDIU was 
being considered and rejected; as such that rating decision 
does not constitute a denial of that claim. See Ingram, 21 
Vet. App. at 255.  The Board notes further, that any prior 
pending informal claim for TDIU raised by medical evidence 
indicating unemployability has not been preserved for 
subsequent adjudication because there have been intervening 
determinations on a claim for an increased rating such as in 
Roberson, where as noted above, an informal claim for TDIU 
arising from a medical record was held not to survive a 
subsequent RO (initial) rating decision not granting a total 
rating. Id. at 249; citing Roberson, supra.  In this case, 
the appellant had the opportunity to appeal the March 1969 
rating decision that increased the percentage rating assigned 
his peptic ulcer disease particularly if his intent was to 
file for a TDIU at the time or he was claiming that he was 
unemployable due to service-connected disabilities, but he 
did not do so.  In fact, he expressed no disagreement with 
that rating decision and the combined disability evaluation 
of 10 percent at that time. See unappealed March 1969 rating 
decision.  Similarly, the appellant did not appeal a January 
1984 rating decision in which the RO denied the appellant's 
claim for an increased evaluation for service-connected 
anxiety reaction, confirming and continuing a 10 percent 
disability evaluation for service-connected disabilities.  
The appellant then filed a claim for increase in July 1992, 
and as noted above, has a 100 percent evaluation from that 
date.

In terms of the medical evidence of record, the Board finds 
that there is no evidence received prior to July 31, 1992 in 
the claims file to support a TDIU based upon a service-
connected disability.  Prior to July 31, 1992, service 
connection was in effect with a combined rating of 60 percent 
for PTSD and peptic ulcer disease.  Thus, TDIU was only 
available for this period if the appellant was rendered 
unemployable solely due to his service-connected disabilities 
regardless of the total rating percentage currently assigned.  
In other words, a TDIU was only available for this period if 
an extraschedular rating was warranted.

As discussed above, an extraschedular total rating based on 
individual unemployability may be assigned in the case of a 
veteran who fails to meet the percentage requirements but who 
is unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  The evidence in regard to this 
subject consists of the January 1969 statement of the 
appellant's VA medical provider that the appellant should not 
return to work at the time of his hospitalization discharge.  
However (as referenced above), this statement did not 
indicate that the VA doctor found that industrial impairment 
severely limited the appellant's options for future 
employment.  In addition, it did not exclude the likelihood 
of future substantial gainful employment. See 38 C.F.R. § 
4.16.  Considering the overall record and the context of the 
physician's statement, it is apparent to the Board that the 
January 1969 VA medical provider was not discussing the 
appellant's overall employability at the time of his January 
1969 hospitalization discharge or providing an opinion as to 
whether the appellant could or could not retain substantially 
gainful employment due to his service-connected peptic ulcer 
disease.  

In summary, even assuming arguendo the criterion of a timely 
TDIU claim was met, the substantive requirements for a TDIU 
were not satisfied prior to July 31, 1992.  The medical 
evidence preponderates against finding unemployability before 
that time date for VA purposes.  In making this decision, the 
Board acknowledges that the appellant has been awarded Social 
Security disability benefits based primarily on 
musculoskeletal impairments consisting of degenerative disc 
disease of the lumbar spine and cardiovascular impairment 
consisting of coronary artery disease; and that SSA 
ultimately found that the appellant's disability began in 
August 1987. February 1990 SSA statement of administrative 
proceeding, received in April 2006.  However, although SSA 
determinations regarding disability may be relevant in VA 
disability determinations, they are not binding on VA. Pierce 
v. West, 1998 WL 121470 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  

Therefore, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to TDIU prior to July 31, 1992.  As a 
preponderance of the evidence is against the award of a total 
rating prior to that date, the benefit of the doubt doctrine 
is not applicable in the instant appeal. See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.29 due to hospital treatment in excess of 21 
days for a service-connected condition is denied. 

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities prior to July 31, 1992 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


